Citation Nr: 0600344	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-39 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to November 
1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 2004 
rating decision of the VA Regional Office (RO) in Washington, 
DC that denied an evaluation in excess of 70 percent for 
PTSD.  

The appellant was afforded a personal hearing in April 2005 
before the undersigned member of the Board sitting at 
Washington, DC; the transcript is of record.


REMAND

The veteran avers that the symptoms associated with his PTSD 
have increased in severity to the extent that he is unable to 
secure or engage in any gainful employment.  A statement has 
been received from his treating physician that he is unable 
to work due to symptoms associated with PTSD.  A claim for an 
increased rating was received in November 2003.

The Board notes that the veteran was last examined for 
compensation purposes in July 2004.  The veteran indicates 
that his symptoms have worsened since the most recent VA 
examination.  The medical evidence of record consists of VA 
outpatient treatment notes dated between June 2002 and July 
2003 and between April and May 2005; the latter indicating 
some worsening of symptoms as noted by the veteran's 
representative in a May 2005 letter.  However, although the 
clinic notes refer to increased PTSD symptomatology, they do 
not provide any findings relative to the specific rating 
criteria for service-connected psychiatric disability.  
Additionally, there is a substantial gap of more than a year 
and a half between the VA outpatient records that have been 
received.  The veteran testified upon personal hearing in 
April 2005 that he receives weekly therapy.  Therefore, as VA 
has notice of the existence of additional VA records, they 
must be retrieved and associated with the other evidence 
already on file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA 
records dated between August 2003 and March 2005, and 
subsequent to May 2005 should be secured.

The veteran presented testimony upon personal hearing that he 
receives Social Security disability on account of PTSD.  
These records are not on file and should also be requested 
and associated with the claims folder.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges that his 
service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment.  This is particularly 
indicated if there is no additional medical evidence which 
addresses the level of impairment of the disability since the 
previous examination.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (a veteran is entitled to a new examination 
after a two-year period between the last VA examination and 
the veteran's contention that the pertinent disability had 
increased in severity).  Therefore, another VA psychiatric 
examination is required.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  All VA outpatient records dated 
between August 2003 and March 2005, and 
subsequent to May 2005 should be 
requested and associated with the claims 
folder.  

2.  The RO should contact the Social 
Security Administration and obtain a 
copy of the agency decision and the 
medical documentation relied upon for 
the award of any disability benefits.

3.  The veteran should be afforded a 
comprehensive VA psychiatric examination 
to determine the current severity of 
PTSD.  The claims folder and a copy of 
this remand should be made available to 
the examiner for review prior to the 
examination.  All necessary tests and 
studies, including appropriate 
psychological studies (if deemed 
necessary by the examiner), should be 
conducted in order to identify the 
degree of social and occupational 
impairment attributable to PTSD.

The examiner should also provide a full 
multi-axial evaluation, to include the 
assignment of a numerical score on the 
GAF scale.  The examiner should include 
an explanation of the significance of 
the assigned numerical score relative to 
the appellant's ability to work.  The 
examiner should be asked to address the 
specific criteria of Diagnostic Code 
9411 and state whether the veteran meets 
those established for a 100 percent 
rating.  The examiner is also requested 
to respond to the question as to whether 
the veteran is unemployable solely on 
the basis of his PTSD symptomatology.  A 
complete rationale must be provided for 
the opinions expressed.  

4.  After undertaking any further 
development deemed appropriate, the RO 
should re-adjudicate the issue of 
entitlement to an increased rating for 
PTSD.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp 2005), a decision 
of the Board is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

